Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Attachment to Advisory Action
2.    Applicants' requests for entry into AFCP 2.0 filed 4/21/2021 have been acknowledged in the PTO 2323 form and have been considered. Applicants' amendments and arguments filed 4/21/2021 have been considered, and have been entered. However, they are not persuasive. Therefore, the, office action is maintained. 
It is to be noted that the applicants’ submission of the affidavit on 4/21/2021 is after final and therefore, it should not be entered. However, after review, it was understood that applicants’ submission of the affidavit on 4/21/2021 is identical to the prior submitted 12/10/2020 as was confirmed by the applicant’s representative during the interview on 5/10/2021.  Therefore, the affidavit on 12/10/2020 has been considered. However, to keep the record clear, #9 of PTO-303 has been check marked which will indicate any affidavit after final and it is duplicate affidavit filed on 4/21/2021. 

Responses to argument
3.    Regarding the amended claim 1, which deletes the ‘alternative’ phrase "marrow, flesh or peels or other components of premature and/or” does not change the office 

4.	Applicants argued on page 9 second paragraph that “the pilot program is not actually needed” for entry of the claim amendments because they are minor”. 
In response, however, examiner considered for AFCP 2.0 entry in order to respond to the arguments, in detail, by considering affidavit and to address “Unexpected result” as discussed below. 
It is to be noted that even if the amended claims have entered, in case, applicants submit “request for appeal conference” and if the decision of the appeal conference results to submit “examiner's answer to appeal brief”, examiner will edit the prior final office action based on the amendment of claim 1 without any change in the original obviousness rejection as made in the last final office action.

5.    Applicants argue on page 10 that   I. “The Art Does Not Teach Eliminating a Sour Taste but Suggests the Opposite”.
	Applicants argued under this headings:
	(a) “Neither reference mentions the claimed neoflavonoids
	In response to (a), it is to be noted that Backes et al. discloses neoflavonoid which reduces bitter taste (at least in [0013], [0032], [0035], [0038], [0127]). Backes et al. discloses that the method and the use of an effective amount of one or plurality of neoflavonoids of formula (I) (in Bakes et al, at least in [0013], R1 and R2 can be H or OH in [0032], [0038], in [0035] e.g. physiologically acceptable salt, in [0013] and in 
one of ordinary skill in the art would have been motivated to modify neoflavonoid treated orange fruit of  Backes et al. by including the teaching of Shea et al. to include HLB infected bitter taste containing orange to make reduced bitter taste containing orange to by debittering and deacidifying in order to have good taste of the final juice product.
(b) Applicants argued on page 11 under this heading that “Backes refers to altering or masking a bitter, astringent, and/or metallic flavor (but does not refer to altering or masking sourness). See Declaration of Dr. Kiefl, para. 5. It is well known in the art that bitterness and sourness are distinct and different perceptions, based in different mechanism.1 See id., para. 4. One cannot predict whether a substance capable of masking bitterness might have any influence (positive or negative) on sourness. See id., para. 4”.
In response to (b), it is to be noted that claim 1 recites that component (b) is present in sufficient amount to reduce both a sour and a bitter taste of component (a)”. This is interpreted as because the component (b) (i.e. neoflavonoid) is identical 
This also addresses the argument (bold line) on page 10 last line second paragraph that “even though the pH remains unchanged”. 
However, “even though the pH remains unchanged” is not in claim 1. Claim 1 recites “comprising” open ended transitional phrase.   
Therefore, (Additionally), it is also to be noted that , claim 1 is broad and age of the fruit is not claimed which is also a determining factor to evaluate degree of sweetness as disclosed by NPL Albertini et al. (at least Under, page 8335 Introduction). Shea et al. also discloses that the infected fruit product can be deacidified and debittered prior to marketing the fruit [[0015]). It is within the skill of one of ordinary skill in the art to optimize the amount of neoflavonoids in combination with de-acidification based on the degree of sourness, which depends on the age of the fruit product to reduce sourness in order to achieve desired degree of sweetness property.
It is also to be noted that the argument that “Backes et al. discloses that the sour taste is not unpleasant” is not an issue. The reason is, in the last office action, it was stated that at least one bitter taste causative agent is limonin and Backes et al. discloses neoflavonoids which is used to remove bitter taste and because of the 
Claim 1 does not recite “unpleasant sour taste”. Claim 1 recites claimed invention reduces “sour taste”. Examiner addressed that in the last office action and also discussed above. It is also to be noted that examiner disagrees the argument on page 11 second paragraph that “Backes et al. suggests that sourness is not or should not be reduced”.  The reason is Backes et al. does not disclose that neoflavonoids cannot reduce sourness. Backes et al. discloses that sweet, salty, spicy, sour tastes are not unpleasant ([0130]). Therefore, examiner does not agree the allegations above that “suggests the opposite”. 
Backes et al. is primary prior art and, therefore, examiner has addressed to reduce sourness, it is deacidified and made more  sweeter as desired choice and, in combination, with secondary prior art, meets claimed invention. 

6.	Applicants argued on page 11 last paragraph, section II that “The Claimed Amounts of Limonin, Polymethoxylated Flavanones, & Hesperidin Characterize Juice from HLB-Infected Oranges”. 
(i) Applicants argue mainly under this heading that the problem of bitterness and sourness due to limonin in the HLB infected oranges are overcome by surprising findings (on page 12, see last para under this heading) of the claimed invention.
	(ii) Applicants also argued on page 12 section III that “Secondary Considerations Illustrate Non-Obviousness”.
In response to (i) and (ii), applicants’ argued mainly regarding “Unexpected result” in this section is addressed below: Examiner addressed in the last office action that the bitter taste contributed by Limonin. This is overcome by treating with flavonoid as disclosed by Backes et al. and discussed above.
In the office action, it was mentioned that Backes et al. does not address “to reduce both the sour and bitter taste of component (a)” as claimed in amended claim 1.
It is also to be noted that even if Backes et al. does not mention about “reducing sourness” by neoflavonoid, however, claim 1 recites an effective amount of (b) component in sufficient amount can reduce both a sour and a bitter taste of component (a). This is interpreted as because the component (b) is identical structure as disclosed by Backes et al. (detail in the last office action) and therefore, the composition will function as identical property to reduce both a sour and a bitter taste.
However, additionally, examiner used two secondary prior arts by Shea et al. (US 2014/0348992) and NPL Albertini et al. 
Shea et al. (US 2014/0348992) discloses that HLB infected fruit contains an enhanced amount of bitter taste (at least in [0002], [0009], [0067]). Shea et al. also discloses that the acid and bitterness levels can vary based on the type of fruit product ([0013]). Shea et al. also discloses that the infected fruit product can be de-acidified and debittered prior to marketing the fruit [[0015]). As claim 1 is broad, the disclosure by Shea et al. to deacidify in addition to the reduction of both sourness and bitterness property by neoflavonoid due to the fact of its identical structure of disclosed neoflavanoid and claimed neoflavonoid as discussed above. 


However, (additionally), it is to be noted that NPL Albertini is used to add one disclosure that the age of the fruit is also a determining factor to evaluate degree of sweetness (as disclosed by NPL Albertini et al. , at least Under, page 8335 Introduction). As claim 1 is broad, therefore, degree of sweetness can vary based on the age of the fruit including HLB infected fruit.  Shea et al. also discloses that the infected fruit product can be deacidified and debittered prior to marketing the fruit [[0015]). Therefore, considering the disclosure from both of these secondary prior arts, it is within the skill of one of ordinary skill in the art to optimize the de-acidification, in combination with the treatment with neoflavanoid,  based in the degree of sourness  in order to have desired degree of reduced sourness fruit product. 
 Therefore, one of ordinary skill in the art would have been motivated to modify Backes et al. to utilize the premature and/or HLB infected fruit with minimal infection which can be even at the premature stage (not ripe) in order to use the premature and/or HLB infected fruit in a cost effective manner by debittering and deacidifying in order to have good taste of the final juice product.
In order to overcome the rejections of record, applicants may provide unexpected result which commensurate with the scope of the claim. 
As argued by the applicants on page 4 second paragraph that limonin is detected in infected orange and it contributes bitterness. However, claim 1 is broad. It recites at least 0.1 ppm limonin with other two components having broad range amounts which cause bitter and sour taste in the infected fruit. 

Applicants also argue that Tables 1A-D and Declaration of Dr. Kiefl citing specification [0116] provides unexpected result.  
The examiner acknowledges this results however, the examples are insufficient to overcome the above rejection because 
(1) Applicants has not compared the claimed invention to the teachings of the reference. In this instance, the closest prior art is by Backes et al. (US 2013/0078192). 
(2) More importantly, the examiner has fully considered the declaration and Tables 1A-D.  The examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims. The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
 In this instance, as argued by the applicants on page 4 second paragraph that limonin is detected in infected orange and it contributes bitterness. It is agreed that limonin contributes bitterness. However, claim 1 is broad. It recites at least 0.1 ppm limonin with other two components having broad range amounts which cause bitter and sour taste in the infected fruit. In Tables 1A-D, there are two amounts of Limonin (7.8 ppm and 7.0 ppm) and a particular neoflavonoid is 10 ppm with 7.8 ppm limonin and three different 
Therefore, after full review of this data, no unexpected results are seen to be defined for the broad compositions defined in the instant claims (i.e. the evidence provided is not commensurate in scope with what is claimed nor does it compare the claimed invention with the obviousness determination defined in the office action (i.e. does not compare ranges outside of the instant claims to establish criticality for the claimed specific ranges). Finally, applicant is directed to MPEP 716.02(d) as a teaching of what is needed to show clear unexpected results.


Conclusion
7.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792